                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 ANTHONY C. WAGNER,                             )
                                                )        Case No. 1:20-cv-160
        Plaintiff,                              )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge Susan K. Lee
 TDOC, TONY PARKER, LEE DOTSON,                 )
 SHAWN PHILLIPS, and BRETT                      )
 COBBLE,                                        )
                                                )
        Defendants.                             )


                               MEMORANDUM AND ORDER


       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

(Doc. 4) and a motion for leave to proceed in forma pauperis (Doc. 1). For the reasons set forth

below, Plaintiff’s motion for leave to proceed in forma pauperis (id.) will be GRANTED and

this action will proceed only against Defendant Warden Shawn Phillips.

       I.      FILING FEE

       It appears from the motion for leave to proceed in forma pauperis that Plaintiff is unable

to pay the filing fee. (Id.) Accordingly, this motion (id.) will be GRANTED.

       Because Plaintiff is a prisoner of the Tennessee Department of Corrections (“TDOC”), he

will be ASSESSED the filing fee of $350.00. The custodian of Plaintiff’s inmate trust account

will be DIRECTED to submit to the Clerk, U.S. District Court, 900 Georgia Avenue,

Chattanooga, Tennessee, 37402, twenty percent (20%) of Plaintiff’s preceding monthly income

(or income credited to Plaintiff’s trust account for the preceding month), but only when such

monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty




Case 1:20-cv-00160-TRM-SKL Document 6 Filed 06/23/20 Page 1 of 5 PageID #: 19
dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C.

§ 1915(b)(2).

        To ensure compliance with this procedure, the Clerk will be DIRECTED to mail a copy

of this memorandum and order to the custodian of inmate accounts at Plaintiff’s current

institution and the Attorney General for the State of Tennessee. The Clerk also will be

DIRECTED to send a copy to the Court’s financial deputy. This order shall be placed in

Plaintiff’s prison file and follow him if he is transferred to another correctional institution.

        II.     COMPLAINT SCREENING

                A. SCREENING STANDARD

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C.

§§ 1915(e)(2)(B), 1915A. The dismissal standard articulated by the Supreme Court in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), “governs dismissals for failure state a claim

under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to

survive a PLRA initial review, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519,

520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.



                                                   2

Case 1:20-cv-00160-TRM-SKL Document 6 Filed 06/23/20 Page 2 of 5 PageID #: 20
              B.       ANALYSIS

       Plaintiff alleges that TDOC’s policy of charging inmates who do not pick up their

therapeutic meals is discriminatory, as inmates who eat the normal jail menu do not have to pay

for meals that they do not receive. (Doc. 4, at 3–5.) Plaintiff has sued TDOC, TDOC

Commissioner Tony Parker, TDOC Associate Commissioner of Prisons Lee Dotson, Warden

Shawn Phillips, and Associate Warden Brett Cobble. (Id. at 3.)

       However, Defendant TDOC is immune from suit under § 1983. Howlett v. Rose, 496

U.S. 356, 365–66 (1990) (holding that “the State and arms of the State, which have traditionally

enjoyed Eleventh Amendment immunity, are not subject to suit under § 1983 in either federal or

state court”). Accordingly, this Defendant will be DISMISSED.

       Also, Plaintiff’s only allegation against all individual Defendants except Defendant

Warden Phillips, whom Plaintiff states recently became Warden of Bledsoe County Correctional

Complex, is that they were involved in the denial of his grievance regarding the therapeutic meal

charge policy, and this is insufficient to state a claim for relief under § 1983. Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999) (finding that knowledge of a prisoner’s grievance and a failure

to respond or remedy the complaint was insufficient to impose liability on supervisory personnel

under § 1983).

       However, liberally construing the complaint in Plaintiff’s favor, Plaintiff adequately

alleges that Defendant Warden Phillips is enforcing a policy under which Plaintiff and others

with a need for a therapeutic diet have to pay for therapeutic meals that they do not receive but

that prisoners who do not have a therapeutic diet do not have to do so and that this violates his

right to Equal Protection. Thus, only this claim for injunctive relief will proceed against

Defendant Warden Phillips. Boler v. Earley, 865 F.3d 391, 412 (6th Cir. 2017) (providing that



                                                  3

Case 1:20-cv-00160-TRM-SKL Document 6 Filed 06/23/20 Page 3 of 5 PageID #: 21
under Ex Parte Young, 209 U.S. 123 (1908), plaintiffs may “bring claims for prospective relief

against state officials sued in their official capacity to prevent future federal constitutional or

statutory violations,” but this right “does not extend to retroactive relief or claims for money

damages”).

        III.    CONCLUSION

        For the reasons set forth above:

        1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) is GRANTED;

        2. Plaintiff is ASSESSED the civil filing fee of $350.00;

        3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
           fee to the Clerk in the manner set forth above;

        4. The Clerk is DIRECTED to mail a copy of this memorandum opinion and the
           accompanying order to the custodian of inmate accounts at the institution where
           Plaintiff is now confined and to the Attorney General for the State of Tennessee and
           to furnish a copy of this order to the Court’s financial deputy;

        5. This action will only proceed as to Plaintiff’s claim for injunctive relief against
           Defendant Warden Phillips arising out of his allegation that Defendant Warden
           Phillips is enforcing a discriminatory policy that charges Plaintiff for therapeutic
           meals that he does not receive in violation of Plaintiff’s Equal Protection rights;

        6. Accordingly, all other claims and Defendants are DISMISSED;

        7. The Clerk is DIRECTED to send Plaintiff a service packet (a blank summons and
           USM 285 form) for Defendant Warden Phillips. Plaintiff is ORDERED to complete
           the service packet and return it to the Clerk’s Office within twenty (20) days of
           receipt of this order. At that time, the summons will be signed and sealed by the
           Clerk and forwarded to the U.S. Marshal for service. Fed. R. Civ. P. 4;

        8. Service shall be made on Defendant Warden Phillips pursuant to Rule 4(e) of the
           Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of
           Civil Procedure, either by mail or personally if mail service is not effective;

        9. Plaintiff is forewarned that if he does not return the completed service packet within
           the time required, the Court will dismiss this action;

        10. Defendant Warden Phillips shall answer or otherwise respond to the complaint within
            twenty-one days from the date of service. If Defendant Warden Phillips fails to

                                                   4

Case 1:20-cv-00160-TRM-SKL Document 6 Filed 06/23/20 Page 4 of 5 PageID #: 22
         timely respond to the complaint, it may result in entry of judgment by default against
         him;

      11. Plaintiff is also NOTIFIED that if he fails to timely comply with this order, this
          action will be dismissed for failure to prosecute and to follow the orders of this Court;
          and

      12. Plaintiff is ORDERED to immediately inform the Court and Defendant or his
          counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
          is the duty of a pro se party to promptly notify the Clerk and the other parties to the
          proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.

      SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                                5

Case 1:20-cv-00160-TRM-SKL Document 6 Filed 06/23/20 Page 5 of 5 PageID #: 23
